
	

114 SRES 43 IS: Expressing the sense of the Senate that children trafficked in the United States should be treated as victims, and not criminals, especially during the upcoming Super Bowl, an event around which many children are at risk of being trafficked for sex.
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2015
			Mr. Portman (for himself and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that children trafficked in the United States should be treated
			 as victims, and not criminals, especially during the upcoming Super Bowl,
			 an event around which many children are at risk of being trafficked for
			 sex.
	
	
 Whereas according to the Department of Justice, there are currently an estimated 293,000 children in the United States at risk of commercial sexual exploitation;Whereas the victims of child sex trafficking are often hidden in plain view, and may be found standing around bus stops, staying in runaway youth shelters, or advertised for commercial sex online;Whereas the average age of entry into sex trafficking is between just 12 and 14 years old;Whereas child victims of trafficking are often abducted or lured into running away by traffickers and then routinely raped, drugged, and beaten into submission, and sometimes even branded;Whereas it is widely recognized that the beloved American tradition of the Super Bowl, an event that draws tens of thousands of fans to the host city, like other major sporting events, leads to a surge in the sex trafficking of underage girls and boys in the host city; andWhereas traffickers aggressively advertise and sell sex trafficking victims on sites like Backpage.com during the Super Bowl in order to meet the increased demand from those flocking to the host city: Now, therefore, be it
		
	
 That the Senate agrees that— (1)law enforcement, the juvenile justice system, and social services should treat all children trafficked for sex as victims; and(2)Federal and State law enforcement agencies should make every effort to arrest and prosecute both traffickers and buyers of children for sex, in accordance with the Trafficking Victims Protection Act and State child protection laws against abuse and statutory rape, and should take all necessary measures to protect the children of the United States from harm.
			
